Citation Nr: 1021887	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-33 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for stage III chronic kidney disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1965.   

This matter initially came to the Board of Veterans' Appeals 
(BVA or Board) on appeal from a September 2007 rating 
decision of the RO.

The Board notes the matter was originally adjudicated in 
December 2006 and April 2007.  However, additional evidence 
was submitted after both decisions were issued, and within 
the one-year appellate period.  As such, the claim was 
readjudicated most recently in September 2007.  It is 
considered an original claim for benefits.  38 C.F.R. 
§ 3.156.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

A determination has been made that additional evidentiary 
development is necessary prior to rendering a determination 
on the merits of the claim.  Accordingly, further appellate 
consideration will be deferred on this claim and remanded for 
action as described below.  

The Veteran contends that is entitled to compensation under 
the provisions of 
38 U.S.C.A. § 1151 for stage III chronic kidney disease.  
Specifically, he asserts that medications prescribed by VA, 
to include high dose nonsteroidal anti-inflammatory drugs 
(NSAID), damaged his kidneys and led to his current 
disability

A review of the claims folder shows there are outstanding VA 
treatment records.  Notably, the Veteran testified that he 
began treating with the VA Medical Center (VAMC) in 1991.  
BVA Transcript at 3.  He further testified that he variously 
sought treatment at Clarksburg VAMC and Tucker Clinic in 
Parsons, West Virginia.  BVA Transcript at 19.  

A preliminary review of the record reveals that the earliest 
VA records contained within the claims folder are dated in 
2005.  Such outstanding records must be obtained upon Remand.  
38 C.F.R. § 3.159(c)(2).

In this case, the Board finds that a Remand is also necessary 
in order to afford the Veteran a VA examination and medical 
opinion prior to further appellate consideration of the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  

VA outpatient treatment records contained within the claims 
folder contain conflicting opinions regarding the Veteran's 
kidney disease.  Entries variously indicate kidney disease 
was secondary to ischemic nephropathy, hypertension, and 
diabetes, as well as small vessel disease.  

An entry dated in 2007 further noted the Veteran reported 
along history of using NSAIDs for pain.  This provider 
indicated that this may have played a role in his kidney 
disease; however, it was typically associated with 
proteinuria and without a biopsy, the extent could not be 
determined.   

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Amendments to 
38 U.S.C.A. § 1151 made by Pub. L. 104-204 require a showing 
that the VA hospitalization or treatment in question not only 
resulted in additional disability but that the proximate 
cause of such additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the VA's part in furnishing such 
treatment, or that the proximate cause of the additional 
disability was an event that was not reasonably foreseeable.  
The amendments apply to claims for compensation under 38 
U.S.C.A. § 1151, which were filed on or after October 1, 
1997.   See VAOPGCPREC 40-97.  

Effective September 2, 2004, the regulations pertaining to 
claims for 38 U.S.C.A. 
§ 1151 benefits filed on or after October 1, 1997 were 
amended.  69 Fed. Reg. 46,426 (Aug. 3, 2004) [adding 38 
C.F.R. § 3.361].  Those regulations largely implemented the 
provisions of 38 U.S.C.A. § 1151.  The Veteran filed his 
claim under 38 U.S.C.A. § 1151 in August 2006, and so the 
amendments to 38 U.S.C.A. 
§ 1151 apply in his case.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after care or treatment is rendered. 38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish causation.  38 
C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

An examination is necessary to determine whether the Veteran 
has an additional disability (stage III chronic kidney 
disease) that was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA or by an event not reasonably 
foreseeable.  38 U.S.C.A. § 5103A.

Upon remand, the RO should ensure that all due process 
requirements are complied with, to include providing the 
Veteran another opportunity to present information and/or 
evidence pertinent to the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
Veteran with notice that meets the 
requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should take appropriate steps 
to obtain copies of treatment records of 
the Veteran from: (a) Clarksburg VAMC 
dated from 1991 to the present; and (b) 
Tucker Clinic in Parsons, West Virginia, 
dated from 1991 to the present.  All 
information that is not duplicative of 
evidence already received should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

3.  Once the development above has been 
completed, the Veteran should be afforded 
an appropriate VA examination.  The 
claims folder and a copy of this remand 
should be provided to and reviewed by 
each examiner in conjunction with the 
examination.  The examiner should review 
the relevant evidence in the claims file 
in conjunction with the examination, to 
include the service and post-service 
treatment records and diagnostic studies.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  The 
examiner should offer an opinion as to 
whether the Veteran's stage III chronic 
kidney disease is an additional 
disability proximately caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault by VA or by an event 
not reasonably foreseeable.  (Note: the 
Veteran claims that his kidney disease 
was caused by high does NSAIDs prescribed 
by VA for pain).  The examiner must 
provide complete rationale for all 
conclusions reached.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If an examination 
is not accomplished because the Veteran 
fails to report for examination, a copy 
of all notifications, including the 
address where the notice was sent, must 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his  claim.  38 C.F.R. 
§ 3.655. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the Veteran and 
representative should be furnished with a 
Supplemental Statement of the Case.  The 
Veteran should be afforded an appropriate 
time period for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

